Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1, 3-11, and 13-14 are pending, claims 2 and 12 are cancelled, claims 13-14 are new, and claim 1 is amended. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funseth (U.S. 2015/0375247) in view of Henderson (U.S. 5,704,546).
With respect to claim 1, Funseth discloses a method of automatically selecting a nozzle set from a plurality of nozzle sets (being sets of the nozzles seen in either figure 8 or 9a, as the vehicle, see figure 1a, has multiple nozzles, and has as shown in figure 8 and 9a, different sets of nozzles per each nozzle) on an agricultural spraying machine (figure 1a), the method comprising: receiving an application rate setpoint (figure 11b, and paragraph 0126, disclose receiving an application rate of the fluid from the nozzle, being a combination of the variable (flow rate, speed, spray drift, and so on): receiving, for each nozzle set, an pressure limits (figure 13, PSI range, understood being different pressure limits for different desired flows, there being nozzle 03, 04, and 03+04 which have three sperate pressure ranges), a lower pressure limit (PSI range), a nozzle reference flow (figure 13 as well as figures 12 and 14), and a nozzle reference pressure (noting in figure 11b, there is both the target pressure range and the actual pressure, thus. The reference pressure understood as being the actual pressure); calculating a speed range for each nozzle set (figure 11b, 786 with 780, paragraph 0139), wherein each speed range comprises a lower speed limit and an upper speed limit (as the noted speed changes during travel, being the low and high speeds noted in figure 11b, takin into account to determine the nozzle travel speed, see paragraph 0105); sensing a forward speed of the spraying machine (being the noted travel speed); and selecting one of the nozzle sets based upon the forward speed and the speed ranges (as the nozzles are chosen based on multiple factors (including speed, paragraph 0124) and thus, there is a speed change (range) in which the nozzle would change to best fit the condition (speed being one of the conditions), noting that the speed of travel also effects the different coverage from the nozzle, and thus in certain speed ranges coupled with different nozzles (having different sprays in the noted figures 13, 14, and 15; the speed of the vehicle travel (and what it will be traveling) plays a factor in the selection of the nozzle; paragraphs 0006, 0105, and 0124). 
Funseth fails to disclose the upper pressure limits for each nozzle set for each one of a plurality of drift reduction classes; a speed range for each one of a plurality of combinations of nozzle set and drift reduction class; wherein selecting one of the nozzle sets is based upon a selected one of the pluralities of drift reduction classes. 
Henderson, figure 10, drift model at 206, column 8 rows 25-35 and column 12 rows 35-50, discloses that volume median droplet size is particularly significant to the spray system as it directly affects the drift characteristics, as the liquid pressure alters droplet size as well (column 2 rows 29-33). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the effect of the pressure range on a nozzle set and how it would be effected by drift as it pertains to the pressure and droplet sized formed by a nozzle (disclosed by Henderson) into the system of Funseth, allowing Funseth, to not only use pressure and other measured characteristics in their system to select the appropriate flow speed/nozzle usage, but to also take into account the drift of each nozzle as it relates to that nozzles pressure range (allowing thus for Funseth to have a further calculation done to determine if the nozzle would best be used by accounting for the nozzles drift). Knowing the drift of each nozzle (based on the pressure and nozzle being used as disclosed by Henderson) into the system of Funseth, thus allows the accurate nozzle to be used given the conditions that cause drift (as Funseth includes finding the reasonable uniform spray output which is altered by wind, turbulence and boom height conditions as well as enhanced by the thickness of the droplets, paragraph 0142). The understood “drift reduction classes” is the different drift reduction desired for each nozzle, as reflective to the differing droplet size form the nozzle as well as the type of nozzle. Funseth, paragraphs 0069, 0105, and 0126 disclose the requirement of a desired pressure to maintain a droplet size, and also there are different provided droplet sizes and spray drift. The understood “drift reduction class” being the pressure of the nozzle allowed to give the desired spray drift and droplet size, as is made obvious by Henderson. Henderson
With respect to claim 3, Funseth discloses adapting the speed ranges in response to a change in the application rate setpoint (paragraphs 0105, 0126, and 0139; as the changes in speed effects the application rate and thus the application rate changes as the speed changes).
With respect to claim 4, Funseth discloses activating the selected nozzle set (by using the nozzle set they are understood as being activated).
With respect to claim 5, Funseth discloses displaying a representation of the selected nozzle set (paragraph 0072, 0098, and 0155; as understood the display/spray interface discloses the nozzle in operation).
With respect to claim 6, Funseth discloses controlling a pump (paragraph 0169) of a fluid delivery network based upon the selected nozzle set, the forward speed, and the application rate setpoint (paragraph 0169, as the noted pump is tied in with the desired flow/pressure in the system resulting in the desired application rate/overall spray being applied).
With respect to claim 7, Funseth discloses calculating a speed setpoint for each nozzle set based upon the application rate setpoint, the nozzle reference flow, the nozzle reference pressure, and the upper pressure limit; and controlling the forward speed based upon the speed setpoint and a user speed command (the speed setpoint being thus the combination of 760 and 770 in figure 11b as it results in 736, the continues spray being the speed setpoint, as it takes into account flow, pressure, application rate, forward speed (speed of vehicle/nozzle); i.e. the speed setpoint being the continuous spray of the nozzle at a set speed). 
With respect to claim 8, Funseth discloses calculating a speed setpoint for each nozzle set based upon the application rate setpoint, the nozzle reference flow, the nozzle reference pressure, and the upper pressure limit; and displaying an active one of the speed setpoint associated with the selected nozzle set (the speed setpoint being thus the combination of 760 and 770 in figure 11b as it results in 736, the continues spray being the speed setpoint, as it takes into account flow, pressure, application rate, forward speed (speed of vehicle/nozzle); i.e. the speed setpoint being the continuous spray of the nozzle at a set speed).
With respect to claim 9, Funseth discloses displaying a representation of the speed ranges (paragraph 0072, 0098, 0122, the speedometer discloses the vehicle speed, and thus within the speed range of the device being represented by the speedometer in the set speed of the vehicle).
With respect to claim 10, Funseth discloses a controller for an agricultural spraying machine configured to execute the method of claim 1 (620, paragraph 0072). 
With respect to claim 11, Funseth discloses an agricultural spraying machine comprising: the controller of claim 10 (paragraph 0072, #620); and a fluid delivery network in hydraulic communication with a plurality of nozzles arranged in spaced-apart nozzle groups, wherein each nozzle set comprises one or more of the nozzles from each nozzle group (figure 1a, 8 and 9a, as there is a fluid network bringing fluid to the nozzles, there being a plurality of nozzles, and each nozzle has one or more nozzles in a group).
With respect to claim 13, Funseth as modified discloses further comprising receiving, for each nozzle set, lower pressure limits for each one of the plurality of drift reduction classes (the drift reduction classes reflecting the droplet size being wanted and allowable spray drift, and the pressure shown in figure 12 of Funseth). 
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funseth in view of as applied to claim 1 above, and further in view of “Nozzle Classification for Drift reduction in Orchard Spraying by J.C. Van De Zande” herein “Zande.”
With respect to claim 14, Funseth as modified discloses there is a plurality of drift reduction classes (understood in view of the combination being drift reductions allowed for various droplet sizes and different nozzles), but fails to disclose the plurality of drift reduction classes comprises 50%-drift reducing, 75%-drift reducing, and 90%-drift reducing. 
Zande, abstract page 1 and conclusion page 10, The nozzles which may potentially reduce drift in fruit growing are not jet classified as drift reducing nozzles, although they are available on the market. The development of a nozzle classification system to identify the drift reduction potential of spray nozzles used in fruit crop spraying would open this market. The results of the initial setup of a nozzle classification system for spray drift reduction in orchard spraying based on drop size measurements is described. An evaluation was made of measured drop size characteristics of a series of nozzles in reference to performed field measurements of two characteristic nozzles. Based on these anchor points the ranking of the volume fraction of drops smaller than 100 μm (V100) of the nozzle to be classified could be scaled to yield a potential drift reduction, assuming a linear relationship between V100 and spray drift deposition. Within this system, the determination of threshold nozzles for the drift reduction classes 50%, 75%, 90% and 95% drift reduction are described.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the discloses percentages of drift reduction classes disclosed by Zande into the combination of Funseth and Henderson, as the noted drift reduction classes are known at those percentages from experimentation and drift reducing nozzles are certified for use as drift reducing measures. Essentially, by using such drift reduction classification on the nozzles, the nozzles are able to identify the thresholds of the drift caused by the nozzles. 
Response to Arguments/Amendments
	The Amendment filed (09/19/2022) has been entered. Currently claims 1, 3-11, and 13-14 are pending, claims 2 and 12 are cancelled, claims 13-14 are new, and claim 1 is amended. 
 Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (04/29/2022). 	
Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive. Applicant argues that the combination fails to disclose “receiving for each nozzle set, upper pressure limits for each one of a plurality of drift reduction classes, a lower pressure limit, a nozzle reference flow, and a nozzle reference pressure; calculating a speed range for each one of the plurality of combinations of nozzle set and drift reduction class and selecting one of the nozzle sets based upon the forward speed, the speed ranges, and a selected one of the plurality of drift reduction classes. The examiner disagrees. Noted, the prior art does not list out verbatim “drift reduction classes” it is disclosed that there is a known drift, different nozzles, pressure ranges for the nozzles, and a relationship between changing the pressures for different nozzle droplet sizes (i.e. different droplet sizes that are desired have different flow rates/pressures). For each of the droplet sizes desired there is thus a different pressure and a different drift that occurs, these drifts that are understood as being acceptable is the drift reduction class, the amount of drift that is indicated as accepted for the given pressure and droplets. This concept which is made obvious between the first two references is further narrowed in its explanation in the attached NPL used to reject the specific percentages in claim 14. However, it is understood that the first two references together disclose the drift reduction class, such that they consider the acceptable amount of drift of each nozzle, and the classes being denotated at different droplet sizes and their resulting pressures (as well as there being different pressure ranges for different nozzles and nozzle combinations, shown in figure 12 of Funseth). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752